Citation Nr: 1031913	
Decision Date: 08/25/10    Archive Date: 09/01/10

DOCKET NO.  08-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for generalized anxiety 
disorder, not otherwise specified.

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from April 1962 to March 
1964.  He also had other service with a reserve component.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota. 

The issue of PTSD being remanded is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the competent and probative evidence of 
record supports a finding that the Veteran currently suffers from 
a generalized anxiety disorder that is the result of an in-
service injury.


CONCLUSION OF LAW

A generalized anxiety disorder was incurred in the Veteran's 
active military service. 38 U.S.C.A. §§ 1131, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes that the VCAA describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  Given the fully favorable decision contained 
herein, the Board finds that discussion of the VCAA notice 
provided to the Veteran is unnecessary, since any deficiency in 
the timing or content of such notice would constitute harmless 
error.  To whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as a disability rating and effective date, 
the Board finds that the RO will address any applicable 
downstream issues when effectuating the award and therefore any 
failure to provide this notice at this junction cannot prejudice 
the claimant because he will be free to appeal any unfavorable 
finding by the RO regarding the disability rating and effective 
date.

The Claim

The Veteran contends that he has a generalized anxiety disorder 
as the result of military sexual trauma.  He contends that from 
November 1962 through March 1963, he was continuously sexually 
assaulted by a commanding officer, Lieutenant F.J., who was a 
doctor.  The Veteran contends that the assaults occurred when he 
was stationed at Guantanamo Bay, Cuba.  He has indicated that he 
worked closely with the man who assaulted him and that he was 
threatened by him if he reported the assaults.

As to the merits of the claim, service connection is warranted 
where the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line of 
duty in the active military service or, if pre-existing such 
service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  In addition, service connection may also be granted 
on the basis of a post-service initial diagnosis of a disease, 
where the physician relates the current condition to the period 
of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement 
of a current disability is "satisfied when a claimant has a 
disability at the time a claim for VA disability compensation is 
filed or during the pendency of that claim."  See McClain v. 
Nicholson, 21 Vet. App. 319 at 321 (2007).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Indeed, the Court has declared that in 
adjudicating a claim, the Board has the responsibility to do so. 
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).

As to evidence of in-service incurrence of a disease or injury, 
the Board notes that the Veteran's service treatment records 
document that he was stationed in Guantanamo Bay, Cuba in 1963.  
In particular, a treatment record dated in August 1963 shows that 
the Veteran was seen in Guantanamo Bay by Lieutenant F.J., the 
physician he contends assaulted him.  The Board also finds that 
the Veteran is both competent and credible to report on the fact 
that he was sexually assaulted while stationed in Guantanamo Bay.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  Additionally, a statement from the Veteran's wife dated 
in July 2008 shows that she knew the Veteran for about six years 
before he went to Cuba and that they were married in April 1963.  
She indicates that the Veteran's personality was different when 
he returned from Cuba.  He was very judgmental, moody, did not 
want her to show him any affection, and could not stick with a 
job.  She also indicates that although the Veteran always told 
her that he wanted a career of military service, when his 
enlistment time was up, he entered reserve service and did not 
reenlist.  The Veteran's wife is both competent and credible to 
report on changes in the Veteran's personality upon his return 
from service in Guantanamo Bay.  Id.  Therefore, the Board will 
concede that the Veteran had an injury while on active duty.

As to medical evidence of a current disability, at the August 
2007 VA examination the Veteran was diagnosed with anxiety 
disorder.  

As to medical evidence of a nexus between the claimed in-service 
injury and the current disability, at the August 2007 VA 
examination conducted by a psychologist, the examiner opined that 
it was at least as likely as not that the Veteran had an anxiety 
disorder not otherwise specified due to the military sexual 
trauma.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
(establishing service connection requires finding a relationship 
between a current disability and events in service or an injury 
or disease incurred therein).  This opinion is not contradicted 
by any other medical opinion of record.  See Colvin v. Derwinski 
1 Vet. App. 171, 175 (1991) (VA may only consider independent 
medical evidence to support its findings and is not permitted to 
base decisions on its own unsubstantiated medical conclusions).  

Therefore, with granting the Veteran the benefit of any doubt in 
this matter, the Board concludes that service connection for a 
generalized anxiety disorder, not otherwise specified is 
warranted because the record contains medical evidence of a 


current disability, evidence of the in-service incurrence of an 
injury, and medical evidence of a nexus between the in-service 
injury and the current disability.  See 38 U.S.C.A. § 1131, 5107; 
38 C.F.R. §§ 3.102, 3.303 (2009); Hickson, supra.


ORDER

Service connection for a generalized anxiety disorder, not 
otherwise specified, is granted subject to the statutes and 
regulations governing the payment of monetary benefits.


REMAND

With regards to the Veteran's claim of service connection for 
PTSD, the Board finds that additional development is warranted 
prior to deciding this appeal.  Such development includes 
requesting the Veteran's records from the Social Security 
Administration (SSA) and obtaining an addendum from the August 
2007 examiner.

In regard to SSA records, VA outpatient records indicate that the 
Veteran's sole source of income is his SSA benefits.  Despite 
notice that the Veteran is in receipt of SSA disability benefits, 
no attempt has been made to obtain the SSA final determination or 
underlying medical records.  Thus, in light of the existence and 
relevance of such records to the Veteran's pending claim, it is 
incumbent on VA to remand the claim to obtain them.  See 
Murincsak v. Derwinski, 2 Vet. App. 363, 369-370 (1992) (where VA 
has actual notice of the existence of records held by SSA which 
appear relevant to a pending claim, VA has a duty to assist by 
requesting those records from SSA).

In light of the Veteran's reported stressor of sexual assault by 
Lieutenant F.J. being substantiated by the record, the Board 
finds than an addendum opinion from the August 2007 VA examiner 
is necessary to determine whether the evidence supports a 
diagnosis of PTSD and, if so, whether there is a link between the 
diagnosis and the verified stressor.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.304(f) (2009); see Cohen v. Brown, 10 
Vet. App. 128 (1997).

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain from SSA 
copies of any determinations regarding the 
Veteran's claim(s) for disability 
benefits, along with the underlying 
medical records considered in reaching 
decision(s) involving the appellant.  All 
attempts to obtain records should be 
documented in the claims folder.  Efforts 
to obtain the requested records should be 
ended only if it is concluded that the 
records sought do not exist or that 
further efforts to obtain those records 
would be futile.  Because these are 
Federal records, if they cannot be located 
or no such records exist, the Veteran 
should be notified in writing.

2.  The RO/AMC should thereafter obtain an 
addendum opinion from the August 2007 
examiner regarding whether, in light of 
the documented stressor, the evidence 
supports a diagnosis of PTSD.  If the 
August 2007 examiner is not available, 
then an opinion should be obtained by 
another psychologist or psychiatrist with 
the appropriate expertise.  Send the 
claims folder to the examiner for review 
in conjunction with the opinion.  The 
examiner should state in the report that 
they have reviewed the claims folder.  A 
complete rationale should be given for all 
conclusions and opinions expressed in a 
legible report.  Based on a review of the 
claims folder, the examiner should provide 
answers to the following questions:

a.  Does the Veteran meet the 
AMERICAN PSYCHIATRIC ASSOCIATION:  
DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV) criteria for a diagnosis of 
PTSD?

b.  Is it at least as likely as not 
(50 percent or greater likelihood) 
that a PTSD diagnosis is related to 
the verified stressful events?  

3.  The RO/AMC should thereafter provide 
the Veteran with updated VCAA notice in 
accordance with the Court's holding in 
Dingess, supra; 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); and 38 C.F.R. § 3.159 (2009).

4.  Thereafter, the RO/AMC should 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.  The case should then be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


